                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

          Plaintiff,
                                                     Case No. 15-20555
v.                                                   District Judge Victoria A. Roberts

MOHAMAD BAZZI,

     Defendant.
_________________________________/
          ORDER DENYING DEFENDANT’S MOTION TO CORRECT ORDER OF
                          RESTITUTION (Doc. #34)
     I.       INTRODUCTION
          Mohamad Bazzi (“Bazzi”) pled guilty to one count of health care fraud and one

count of money laundering in October 2015. As part of his plea agreement, Bazzi

agreed to pay $3,493,088.28 in restitution to the United States Department of Health

and Human Services; he agreed to the entry of a forfeiture money judgment in the same

amount. Bazzi also forfeited two Comerica Bank checking accounts containing

proceeds of his illegal activities. Finally, the government agreed to petition the Attorney

General to apply Bazzi’s forfeited property to his restitution obligation. On April 3, 2017,

Bazzi was sentenced to 32 months’ imprisonment and 24 months’ supervised release

and was ordered to pay the agreed upon restitution. The forfeiture money judgment was

also entered.

          On April 19, 2018, Bazzi filed this motion to correct the Court’s order of

restitution. Bazzi says the money he forfeited should have been deducted from his

restitution obligation; he essentially argues that the restitution order and forfeiture



                                                1 
 
money judgment are the same thing. Bazzi’s argument is based on a misunderstanding

of the terms of his plea agreement. And, he is wrong.

    II.       DISCUSSION

           Forfeiture and restitution are separate remedies with different purposes. See

United States v. Pescatore, 637 F.3d 128, 138 (6th Cir. 2011); See also United States v.

McGinty, 610 F.3d 1242, 1247-48 (10th Cir. 2010) (“[P]aying restitution plus forfeiture at

worst forces the offender to disgorge a total amount equal to twice the value of the

proceeds of the crime. Given the many tangible and intangible costs of criminal activity,

this is in no way disproportionate to the harm inflicted upon government and society by

the offense.”). Moreover, the Court does not have the discretion to reduce a restitution

obligation because of forfeited property. “[T]he plain language of the [Mandatory Victims

Restitution Act of 1996] did not grant the district court discretion to reduce the amount of

restitution required to be ordered by an amount equal to the value of the property seized

from [the defendant] and retained by the government in administrative forfeiture.”). Id. at

1248. However, the United States Attorney’s Office may petition the Attorney General to

apply the value of forfeited property to a restitution obligation, “restoring” the victim. See

Pescatore, supra, at 131. The final decision on restoration rests with the Department of

Justice. Id.

    III.      CONCLUSION

           Bazzi is not entitled to have the value of his forfeited property applied to his

restitution obligation. Bazzi must fulfill his obligations under both the restitution order

and the forfeiture money judgment; he knowingly and voluntarily agreed to both, and the


                                                  2 
 
two are separate and distinct. The United States Attorney’s Office has petitioned for

restoration, fulfilling its obligation under the plea agreement. As mentioned above, the

final decision on restoration rests with the Attorney General.

           Bazzi’s motion is DENIED.

           IT IS ORDERED.


                                                          s/ Victoria A. Roberts
                                                          Victoria A. Roberts
                                                          United States District Judge

Dated: October 31, 2018


    The undersigned certifies that a copy of this
    document was served on the attorneys of record
    and Mohamad Bazzi by electronic means or U.S.
    Mail on November 1, 2018.

    s/Linda Vertriest
    Deputy Clerk




 




                                                     3 
 
